Citation Nr: 0416619	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right shoulder 
dislocation.

4.  Entitlement to service connection for left shoulder 
dislocation.

5.  Whether new and material evidence to reopen a claim for 
service connection for herniated nucleus pulposis at L4-5 
with degenerative joint disease has been received.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from January 1969 to 
May 1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  The veteran 
perfected an appeal to the Board.

For the reason expressed below, this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


REMAND

Via a March 2004 VA Form 9 (Appeal to the Board of Veterans' 
Appeals), the veteran requested a Board hearing in 
Washington, D.C.  The requested hearing was scheduled for 
June 2003; however, in correspondence received in May 2004, 
the veteran requested a Board hearing at the RO (Travel Board 
hearing) in lieu of the previously requested hearing in 
Washington, D.C.

Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, in accordance with his 
request, the veteran must be provided an opportunity to 
present testimony at a Travel Board hearing.

To ensure that all due process requirements are met, the 
matters on appeal are hereby REMANDED to the RO, via the AMC, 
for the following action:
 
The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
his request.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2003).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




